Citation Nr: 0834398	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and his stepson. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1943 to December 1945.  Service in the European 
Theater during World War II is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Procedural history

In an October 2000 rating decision, the RO denied the 
veteran's initial claim of entitlement to service connection 
for PTSD.  Shortly after the RO denied the veteran's claim, 
new medical evidence and a statement from the veteran were 
submitted.  The veteran's claim was accordingly 
readjudicated, and denied, in a December 2001 rating 
decision.  The veteran was properly notified of that 
decision; he did not indicate his disagreement therewith 
within one year thereafter. 

The veteran filed to reopen his previously-denied claim in 
January 2004.  In March 2004 the RO found that the evidence 
the veteran submitted was not new and material and could not 
be used to reopen his claim.  The veteran has timely 
perfected an appeal.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the San 
Antonio RO in August 2008.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

During the August 2008 hearing, a motion to advance this case 
on the Board's docket was granted due to the veteran's 
advancing age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (2007).



Issue not on appeal

In February 2008, the veteran raised the issue of entitlement 
to an increased rating for bilateral hearing loss.  In April 
2008, the RO increased the assigned rating to 20 percent.  
The veteran has not expressed disagreement with that 
decision.  That matter, therefore, is not in appellate status 
and will be discussed bi further by the Board.


FINDINGS OF FACT

1.  In a December 2001 decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  An 
appeal of that decision was not perfected.

2.  Evidence associated with the claims folder subsequent to 
RO's December 2001 rating decision includes verification of 
the veteran's combat status.  The additionally received 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  

3.  The veteran has been diagnosed with PTSD, which has been 
related by competent medical evidence to combat in World War 
II.


CONCLUSIONS OF LAW

1.  The RO's December 2001 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the December 2001 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
PTSD claim in February 2004.  The Board need not, however, 
discuss the sufficiency of the February 2004 VCAA notice 
letter or VA's development of the claim in light of the fact 
that the Board is granting the claim.  Thus, any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As discussed in detail below, the 
Board is granting the veteran's service connection claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The RO 
will be responsible for addressing any notice defect with 
respect to the assignment of an initial disability rating 
and/or effective date when effectuating the award, and the 
Board is confident that the veteran will be afforded 
appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service. 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000). 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen, 10 
Vet. App. at 142.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in January 2004, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

Initial matter - submission of new and material evidence 

As was noted in the Introduction, the veteran's service-
connection claim for PTSD was previously denied in a December 
2001 rating decision.  The veteran did not appeal that 
decision, and it became final.  See 38 C.F.R. §§ 3.104, 
20.1103 (2007). 

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
must therefore determine whether new and material evidence 
has been received which is sufficient to reopen the 
previously denied claim. 

At the time of the December 2001 decision, the evidence of 
record included portions of the veteran's service personnel 
records, private medical records and an undated statement 
from the veteran. 

Included in the veteran's service personnel records was his 
Separation Qualification Record which indicated that the 
veteran was an antiaircraft machine gunner.  The record also 
indicated that the veteran "served in the European Theater 
for sixteen months [and] [f]ired a 50-caliber antiaircraft 
machine gun in both practice and under combat conditions."  

In the December 2001 rating decision, the RO noted that there 
was no medical evidence which diagnosed the veteran with 
PTSD.  The RO further stated that the veteran had not 
provided any evidence of an in-service stressor.  In essence, 
the RO denied the claim because all three 38 C.F.R. § 
3.304(f) elements.
   
Since, the December 2001 denial of service connection for 
PTSD, the veteran has submitted morning reports from his unit 
which document combat conditions, to include at least one 
casualty, at times when the veteran was part of the unit.  
Furthermore, recently added VA outpatient treatment records 
provide a diagnosis of PTSD and indicate that such a 
diagnosis is a product of the veteran's military service.  
This new evidence raises a reasonable possibility of 
substantiating the veteran's claim as to all three elements.  
See 38 C.F.R. § 3.156 (2007); see also Evans v. Brown, 9 Vet. 
App. 273 (1996) [there must be new and material evidence as 
to each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim].

Accordingly, new and material evidence has been submitted, 
and the veteran's claim of entitlement to service connection 
for PTSD is reopened.  



Procedural concerns

The Board has reopened the veteran's service connection claim 
and is considering moving forward to discuss the claims on 
their merits. Before doing so, however, the Board must 
consider certain procedural concerns.

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.

In the instant case, the veteran has been apprised of what is 
required to establish his claim of entitlement to service 
connection for PTSD.  Moreover, the veteran presented 
testimony, evidence and argument directly to the Board, all 
of which focused on the merits of his claim rather than on 
the narrower matter of whether new and material evidence was 
submitted. Thus, there are no due process problems, and there 
is no prejudice to him in the Board's considering his claim 
on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 

(iii.) Standard of review

Upon reopening the claim, after the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will therefore proceed to a decision on the 
veteran's claim of entitlement to service connection for 
PTSD.

Discussion of the merits of the claim

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to element (1), in August 2008 the veteran 
submitted a statement from J.A.C., M.D. which states that the 
veteran carries a diagnosis of PTSD.  Furthermore, an August 
2008 VA outpatient treatment record indicates that the 
veteran suffers from PTSD.  Consequently, element (1) of 38 
C.F.R. § 3.304(f) has been met.  

With respect to element (2), as noted above, the veteran's 
Separation Qualification Record indicates that he fired his 
weapon "under combat conditions."  Furthermore, morning 
reports submitted by the veteran indicate that his unit was 
charged with guarding bridges and an ammunition depot.  These 
reports also indicate that at least one member of his unit 
was wounded by an enemy bomb.  Accordingly, element (2) of 38 
C.F.R. § 3.304(f), combat status, has been satisfied.  

With respect to element (3), in August 2008 the veteran 
submitted a statement from J.A.C., M.D., which indicated that 
the veteran's PTSD is "most likely related to his history of 
combat during World War II."  Furthermore, the medical 
records which diagnose PTSD make it clear that such diagnosis 
is based on the veteran's experiences in World War II.  For 
example, an August 2008 VA outpatient treatment record 
indicates that the veteran talks about World War II often 
during the day and experiences hyperarousal, re-experiencing 
and avoidant symptoms.  Element (3) has therefore been 
satisfied. 

All three elements of 38 C.F.R. § 3.304(f) are therefore met, 
and service connection for PTSD is accordingly granted.  


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


